Citation Nr: 0520458	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  99-15 701A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a left elbow 
disability.

2.  Entitlement to service connection for a right knee 
disability, claimed as secondary to a right foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from January 1973 to 
September 1982.  He also had reserve service, including 
periods of active duty for training.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the Buffalo, New 
York Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO denied 
service connection for a left elbow disability, and denied 
service connection for a right knee disability, claimed as 
secondary to a right foot disability.

In February 2001 and in October 2003, the Board remanded the 
case for the development of additional evidence.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran does not have a current left elbow 
disability.

3.  The veteran did not have a disease or injury of the right 
knee during active service.

4.  A right knee disorder treated from 1997 forward is not 
related to or made worse by a service-connected right foot 
disorder.


CONCLUSIONS OF LAW

1.  No left elbow disability was incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).

2.  A right knee disorder was not incurred or aggravated in 
service, is not proximately due to, the result of, or 
aggravated by a service-connected right foot disorder. 
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.303, 3.310(a) (2004); Allen v. Brown, 7 Vet. App. 439 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, address VA's duties to notify a 
claimant of information and evidence necessary to 
substantiate a claim for VA benefits, and to assist a 
claimant in obtaining such evidence.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2004); 38 C.F.R. § 3.102, 3.156, 3.159, 3.326 (2004).  VA is 
not required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In March 2001, the RO sent the veteran a 
letter indicating the information and evidence needed to 
substantiate and complete his claims, the part of that 
evidence that he was responsible for providing, and the part 
of that evidence that VA would attempt to obtain for him.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and VA treatment 
records have been associated with the claims files.  All 
available identified private treatment records have been 
obtained and there is no indication that any pertinent 
evidence was not received.

The claimant has had VA examinations, some as recent as 2005, 
that addressed the joints relevant to his claims.  The 
October 2003 Board remand included an instruction for the 
veteran to receive a VA examination to determine the nature 
and etiology of his claimed left elbow and right knee 
disabilities.  The veteran had VA examinations of his right 
knee in January 2005, and of his left elbow in March 2005.  
The Board acknowledges that the report of the March 2005 
examination failed to include the requested medical opinion 
as to the etiology of any left elbow disability, and the 
possible relationship of any such disability to the veteran's 
periods of service.  On examination in March 2005, however, 
the physician did not find objective evidence of any current 
disability of the left elbow.  To establish service 
connection, there must be evidence of a current disability, 
and an etiologic relationship between a current disability 
and events in service or an injury or disease incurred 
inservice.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  The RO erred in failing to ensure that the 
examination report fulfilled the Board's remand instructions.  
In the absence of medical evidence of the existence of a 
current left elbow disability, however, service connection is 
not possible, and the error is harmless.

In a June 2003 letter, the Board asked the veteran to advise 
VA if there were any other information or evidence he 
considered relevant to his claims so that VA could help him 
by getting that evidence.  In a November 2004 letter, the VA 
Appeals Management Center notified the veteran that he needed 
to submit all evidence in his possession.  In the July 1999 
statement of the case, in supplemental statements of the case 
issued in March 2000, January 2003, and April 2005, in the 
February 2001 and October 2003 Board remands, and in letters 
dated in March 2001, June 2003, and November 2004, VA advised 
the veteran what evidence VA had requested, and what evidence 
VA had received.  Therefore, the duty to notify the appellant 
of any inability to obtain records does not arise in this 
case.  Id.  Thus, VA's duty to assist has been fulfilled.

Fourth, the appellant was not prejudiced by VA's issuance of 
the March 2001 and subsequent VCAA letters after the initial 
adverse rating decision of June 1998.  The United States 
Court of Appeal for Veterans Claims (Court) has held that a 
claimant is entitled to VCAA notice prior to initial 
adjudication of the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004).  The Court explained in Pelegrini, 
however, that failure of an agency of original jurisdiction 
(AOJ) (in this case, the RO) to give a claimant the notices 
required under the VCAA prior to an initial unfavorable 
adjudication of the claim does not require the remedy of 
voiding the AOJ action.  Rather, it is sufficient remedy for 
the Board to remand the case to the AOJ to provide the 
required notice, and for VA to follow proper processes in 
subsequent actions.  Id.

In this case, the Board remanded the case in February 2001 
and October 2003.  The RO provided all of the required 
notices by November 2004.  The lack of full notice prior to 
the initial decision has been corrected, and any error as to 
when notice was provided was harmless.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (Subsequent notice is 
sufficient provided that the veteran was provided a 
meaningful opportunity to participate in the processing of 
his claim by VA).

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985); Mayfield.



Left Elbow Disability

The veteran contends that he has a left elbow disorder that 
began with a left elbow injury during active duty for 
training in August 1996.  The veteran's service records 
reflect that he served five days of active duty for training 
beginning August 19, 1996.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

No disorder of the left elbow was noted on examination of the 
veteran in December 1972 for entrance into active duty.  In 
April 1980, he was seen with a two day history of sore 
muscles in his arm joints and chest.  The joints had full 
ranges of motion.  In July 1982, he was seen when his left 
thumb was hit with a hammer.  In his July 1982 separation 
examination, the trauma to the left thumb was noted, but no 
disorder of the left elbow was noted.  In August 1982, he was 
seen for pain in the left upper arm, after carrying a heavy 
load.  The examiner noted superficial thrombophlebitis, and 
listed an impression of contusion.

The claims file contains records of medical examinations and 
outpatient medical treatment that the veteran received at 
military facilities during his reserve service from 1982 to 
2000.  On examination in March 1992, the veteran reported 
pain and limitation of motion in his left thumb, following a 
motor vehicle accident in October 1991.

In August 1996, the veteran was seen at a military medical 
facility for an injury of his left hand six days earlier.  He 
reported pain and swelling in the third and fourth 
metacarpals, and indicated that he had lifted a heavy object 
with those two fingers.  The examiner found pain, mild 
swelling, and decreased flexion in the third and fourth 
metacarpals.  An x-ray was negative, and the examiner's 
assessment was probable contusion.

A service medical history report and an examination report 
from February 1997 reflect the veteran's report of pain in 
his left elbow since September 1996, at the time of a left 
hand injury.  In February 1997, the examiners diagnosis was 
contusion of the left hand and elbow in September 1996.

In VA outpatient treatment in November 1997, the veteran 
reported having injured his left hand in August 1996, and 
having developed persistent pain in his left elbow one month 
later.  He indicated that he continued to have pain in his 
left elbow, particularly with lifting anything.  The examiner 
noted tenderness at the medial epicondyle of the left elbow.  
The elbow had full ranges of motion, and had no effusion.

In August 2004, the veteran had VA outpatient treatment for 
parasthesia in both hands.  The diagnosis was carpal tunnel 
syndrome.

The veteran had a VA medical examination in January 2005.  At 
that time, his right arm was in a cast following carpal 
tunnel syndrome.  As comparison to the right arm would not be 
possible, the examiner postponed evaluation of the veteran's 
left arm.

On VA examination in March 2005, the veteran indicated that 
he could not recall any specific left elbow injury, but that 
he might have had one in 1975 or 1976.  He stated that he was 
currently unable to fully straighten his left elbow.  He 
reported having some pain in that elbow that was increased 
with overuse.  He reported tenderness at the elbow.  On 
examination, the range of motion of the left elbow was to 0 
degrees, or full extension.  That elbow had motion to 150 
degrees of flexion, 85 degrees of pronation, and 85 degrees 
of supination.  The ranges of motion of the left elbow were 
comparable to those of the right elbow.  There was no 
effusion.  The examiner indicated that differential diagnoses 
could include osteoarthritis or epicondylitis, although 
examination had revealed full range of motion with normal 
strength and minimal pain.  X-rays of the left elbow were 
normal, showing no degenerative changes and no evidence of 
previous trauma.

The March 2005 VA examination indicated that the veteran does 
not have a current disability of the left elbow.  In that 
absence of a current disability, service connection for a 
left elbow disability must be denied.

Right Knee Disability

Service connection has been established for residuals of a 
1991 injury of the veteran's right foot.  The veteran 
contends that he has a right knee disability that developed 
as a result of his service-connected right foot disorder.  
Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Service connection 
may also be established for aggravation of a disorder by a 
service connected disability.  Allen, supra.

The service medical records from the veteran's active duty in 
1973 to 1982 reflect an injury of the right great toe in 
1981.  Those records, including the report of a July 1982 
separation examination, do not show any complaint or finding 
of any right knee disorder.

In July 1991, the veteran sustained an injury of the right 
foot when a heavy box fell on that foot.

No right knee complaints or problems were noted on the report 
of a March 1992 reserve service examination.

In an February 1997 examination for reserve service, the 
veteran reported a history of right knee pain since a right 
foot injury in 1991.  In VA outpatient treatment in October 
1997, the veteran reported a history of old injuries to his 
right knee.  He stated that he had twisted that knee in 1991, 
at the same time when he had sustained a right foot injury.

In January 1998, an MRI of the right knee showed a partial 
tear of the medial meniscus.  The veteran had arthroscopic 
surgery, with partial meniscectomy, on the right knee.  In 
June 1998, he reported ongoing pain in the right knee.

In July 1999, the veteran was seen for right knee pain two 
days after twisting that knee.  The knee was tender to 
palpation, but had no swelling.  Flexion of the knee was 
diminished due to pain.  The examiner's impression was right 
knee sprain.

VA treatment records from 1999 to 2004 reflect the veteran's 
reports of ongoing right knee symptoms.  In August 1999, he 
stated that he was taking daily medication for right knee 
pain.  He underwent another arthroscopic surgery on the right 
knee in February 2000.  Notes from 2001 and later indicate 
that he was fitted with a brace for his right knee.  In 
August 2003, a treating orthopedist found that the veteran 
had early osteoarthritis of both knees, worse in the right.  
In August 2004, the veteran reported persistent buckling and 
popping.

On VA examination in January 2005, the examiner reported 
having reviewed the veteran's claims file.  The veteran 
reported having pain and restricted motion residual to an 
injury in his right foot.  He stated that pain had developed 
in his right knee at some point following the 1991 foot 
injury.  He indicated that the knee also sometimes gave way.  
He reported having had surgery on the right knee in 1996, and 
a second surgery later.

Examination revealed mild varus alignment of the bilateral 
knees, with no effusion, and no obvious deformity.  There was 
mild crepitus in both knees, greater in the right knee.  The 
active ranges of the motion of the knees were 0 to 120 
degrees bilaterally, with no significant pain on motion.  
There was some medial joint line tenderness.  The overall 
knee stability was normal.  The examiner found that the 
veteran had right knee arthrosis.  He indicated that the 
arthrosis and the previous meniscal tear may or may not have 
been related to a previous foot injury.  The examiner stated 
the opinion that it was less likely than not that the right 
knee disorder was related to the right foot condition.  There 
is no suggestion of aggravation due to the foot disorder.

There is no evidence that the veteran developed a right knee 
disability during his active service.  Medical records from 
1997 forward show reports of right knee symptoms, and a 
meniscus tear was found in 1998.  A VA physician who examined 
the veteran and reviewed his file concluded that it was less 
likely than not that the current right knee disorder is 
related to the service-connected right foot disorder.  The 
claims file does not contain any medical evidence or opinion 
supporting a link between the right foot disorder and the 
right knee disorder.  The Board concludes that the 
preponderance of the evidence is against service connection 
for the right knee disability secondary to the right foot 
disorder.  The Board therefore denies service connection on 
both direct and secondary bases.


ORDER

Entitlement to service connection for a left elbow disability 
is denied.

Entitlement to service connection for a right knee 
disability, including as secondary to a right foot disorder, 
is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


